DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The drawings are objected to because Fig. 6 elements S610 and S620 do not match with para [0065] of the Specification. In particular, the Specification teaches calculation of scores for voices, whereas the drawings teach calculation of scores for speaker models.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and 

Specification
The disclosure is objected to because of the following informalities: Fig. 6 elements S610 and S620 of the Drawings do not match with para [0065] of the Specification. In particular, the Specification teaches calculation of scores for voices, whereas the Drawings teach calculation of scores for speaker models.  
Appropriate correction is required.

Claim Objections
Claims 5 and 12 objected to because of the following informalities:  the second to last line reads “model being equal” which should read “model is equal".  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 8, and 15 recites the limitation "the plurality of voice groups" in the second to last limitation.  There is insufficient antecedent basis for this limitation in the claim.

Invitation to Participate in DSMER Pilot Program
The present application satisfies the criteria for participation set forth in the Federal Register Notice entitled “Deferred Subject Matter Eligibility Response (DSMER) Pilot Program.” Therefore, the examiner invites applicant to participate in the DSMER pilot program. 

An applicant who accepts the invitation to participate in this pilot program must still file a reply to every Office action mailed in this application, but may defer presenting arguments or amendments in response to subject matter eligibility (SME) rejection(s) until the earlier of final disposition of the application, or the withdrawal or obviation of all other outstanding non-SME rejections. A final disposition for purposes of this pilot program occurs upon the earliest of: mailing of a notice of allowance; mailing of a final Office action; filing of a notice of appeal; filing of a request for continued examination; or abandonment of the application. Other than applicant’s ability to defer responding to SME rejections, participation in the DSMER pilot program does not alter the normal examination process (e.g., as outlined in MPEP 700), and applicant must still respond to all non-SME rejections when replying to Office actions. 

Further information about the pilot program, including an explanation of the criteria for receiving an invitation, and the conditions of participation, is provided in the Federal Register Notice announcing the program, which is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response.

Applicant has two choices with respect to this invitation:
(1) Applicant may elect to participate in the DSMER pilot program. To effect this choice, applicant MUST accept this invitation by filing a completed request form PTO/SB/456 with a timely response to this Office action. The DSMER Pilot request form must be signed in accordance with 37 CFR § 1.33(b) by a person having authority to prosecute the application, and must be submitted via the USPTO’s patent electronic filing systems (EFS-Web or Patent Center). The form is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response. If the form is properly completed and timely received, the application will be entered into the pilot program.

(2) Applicant may decline to participate in the pilot program. No action is required from applicant to effect this choice, because if applicant does not timely file a properly completed form PTO/SB/456, the application will not be entered into the pilot program.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-15 rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Using the subject matter eligibility test from page 74621 of the Federal Register Notice titled “2014 Interim Guidance on Patent Subject Matter Eligibility,” a two-step process is performed. Under step 1, the claims are analyzed to determine if the claim is directed to a process, machine, article of 
Step 2B (part 2 of the Mayo test) requires analyzing the claims to determine if they recite additional elements that amount to significantly more than the judicial exception. In this case, the claims do not include additional elements that are sufficient to amount to significantly more than the abstract idea itself.  

Regarding claims 1, 8, and 15, performing an operation, identifying a voice group, and performing speaker recognition are mental processes or mathematical calculations, which are abstract ideas. The inclusion of structural elements such as processor or computer readable media are not sufficient as a practical application, nor are they significantly more.

Regarding claims 2 and 9, generating a model, correcting the model by performing recognition, and performing recognition are mental processes or mathematical calculations, which are abstract ideas without integration into a practical application and without significantly more.

Regarding claims 3 and 10, identifying a group is a mental process, which is an abstract idea without integration into a practical application and without significantly more.

Regarding claims 4 and 11, the limitations are further clarifications of the above abstract ideas.

Regarding claims 5 and 12, correcting a model and comparison to a threshold are mental processes or mathematical calculations, which are abstract ideas without integration into a practical application and without significantly more.

Regarding claims 6 and 13, identifying if a model is generated, and generating the speaker model are mental processes or mathematical calculations, which are abstract ideas without integration into a practical application and without significantly more.

Regarding claims 7 and 14, generating speaker models, identifying similarities, and merging the models are mental processes or mathematical calculations, which are abstract ideas without integration into a practical application and without significantly more.

The limitations of the claims, taken alone, do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements individually. Applicable case law Alice Corp., 134 S. Ct. at 2355-56, Digitech Image Tech., LLC v. Electronics for Imaging, Inc., 758 F.3d 1344 (Fed. Cir. 2014), Benson, 409 U.S. at 63.

See "Preliminary Examination Instructions in view of the Supreme Court Decision in Alice Corporation Pty. Ltd. v. CLS Bank International, et al.," dated June 25, 2014, and the Federal Register notice titled "2014 Interim Guidance on Patent Subject Matter Eligibility" (79 FR 74618).

	
	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 6, 8-10, 13, and 15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hasegawa (US 2021/0398540 A1).

Regarding claim 1, Hasegawa teaches:
An electronic apparatus, comprising: 
a processor (Fig. 3, element 301, para [0062], where a CPU is used)configured to
perform an operation corresponding to a plurality of first user voices input to a microphone (para [0034], where a learned model is generated from learning data, and para [0067], where a microphone is used), 
identify a voice group corresponding to a user among the plurality of voice groups, the plurality of voice groups being classified according to utterance characteristics of the plurality of first user voices (para [0031], [0042], where speech sections are classified into groups on the basis of voice characteristics, and assigned an ID), and 
perform speaker recognition of the user for a second user voice input to the microphone based on the utterance characteristics of the identified voice group (para [0039], where speaker identification is performed on conversation voice information).  

Regarding claim 2, Hasegawa teaches:
The electronic apparatus of claim 1, wherein the processor is further configured to: 
generate a speaker model based on the utterance characteristics of the identified voice group (para [0034], [0042], where the identification model or learned model is learned from voice information, and where speech is classified based on the voice characteristics); 
correct the generated speaker model by performing recognition for the plurality of first user voices based on the generated speaker model (para [0035-37], where the learned model is updated using learning data from the known and unknown speakers); and 
perform the speaker recognition of the user based on the corrected speaker model (para [0038], where speaker recognition is performed using the updated model).  

Regarding claim 3, Hasegawa teaches:
The electronic apparatus of claim 1, wherein the processor is further configured to identify the voice group having most data of the first user voices among the plurality of voice groups as the voice group corresponding to the user (para [0116], where the speaker who has spoken most frequently is identified as the speaker).  

Regarding claim 6, Hasegawa teaches:
The electronic apparatus of claim 2, wherein the processor is further configured to: 
identify whether the speaker model corresponding to the user is generated (para [0036-37], where learning data corresponding to other speakers is categorized as second learning data); and 
generate the speaker model when the speaker model is not generated (para [0037], where the identification model including the dummy speakers is generated).  

Regarding claim 8, Hasegawa teaches:
A control method of an electronic apparatus, comprising: 
performing an operation corresponding to a plurality of first user voices input to a microphone (para [0034], where a learned model is generated from learning data, and para [0067], where a microphone is used); 
identifying a voice group corresponding to a user among the plurality of voice groups, the plurality of voice groups being classified according to utterance characteristics of the plurality of first user voices (para [0031], [0042], where speech sections are classified into groups on the basis of voice characteristics, and assigned an ID); and 
performing speaker recognition of the user for a second user voice input to the microphone based on the utterance characteristics of the identified voice group (para [0039], where speaker identification is performed on conversation voice information).  

Regarding claim 9, Hasegawa teaches:
The control method of claim 8, wherein the performing of the speaker recognition of the user includes: 
generating a speaker model based on the utterance characteristics of the identified voice group (para [0034], [0042], where the identification model or learned model is learned from voice information, and where speech is classified based on the voice characteristics); 
correcting the generated speaker model by performing the recognition for the plurality of first user voices based on the generated speaker model (para [0035-37], where the learned model is updated using learning data from the known and unknown speakers); and  
performing the speaker recognition of the user based on the corrected speaker model (para [0038], where speaker recognition is performed using the updated model).  

Regarding claim 10, Hasegawa teaches:
The control method of claim 8, wherein the identifying of the voice group includes identifying the voice group having most data of the first user voice among the plurality of voice groups as the voice group corresponding to the user (para [0116], where the speaker who has spoken most frequently is identified as the speaker).  

Regarding claim 13, Hasegawa teaches:
The control method of claim 9, wherein the generating of the speaker model includes: 
identifying whether the speaker model corresponding to the user is generated (para [0036-37], where learning data corresponding to other speakers is categorized as second learning data); and 
generating the speaker model when the speaker model is not generated (para [0037], where the identification model including the dummy speakers is generated).  

Regarding claim 15, Hasegawa teaches:
A non-transitory recording medium stored with a computer program (Fig. 3 element 305, para [0062], where a recording medium is used) including a code performing a control method of an electronic apparatus as a computer-readable code, wherein the control method of the electronic apparatus includes: 
performing an operation corresponding to a plurality of first user voices input to a microphone (para [0034], where a learned model is generated from learning data, and para [0067], where a microphone is used); 
identifying a voice group corresponding to a user among the plurality of voice groups the plurality of voice groups being classified according to utterance characteristics of the plurality of first user voices (para [0031], [0042], where speech sections are classified into groups on the basis of voice characteristics, and assigned an ID); and 
performing speaker recognition of the user for a second user voice input to the microphone based on the utterance characteristics of the identified voice group (para [0039], where speaker identification is performed on conversation voice information).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hasegawa, in view of Fleizach et al. (US 9,495,129 B2), hereinafter referred to as Fleizach.

Regarding claim 4, Hasegawa teaches:
The electronic apparatus of claim 1
Hasegawa does not teach:
wherein the utterance characteristics include at least one of tone, strength, and speed of the plurality of input first user voices.
Fleizach teaches:
wherein the utterance characteristics include at least one of tone, strength, and speed of the plurality of input first user voices (col. 17 line 60 - col. 18 line 16, where voice characteristics may include pitch, speed, and volume).  
The prior art contained a device (method, product, etc.) which differed from the claimed device by the substitution of some components (step, element, etc.) with other components; the substituted components and their functions were known in the art; one of ordinary skill in the art could have substituted one known element for another, and the results of the substitution would have been predictable.

Regarding claim 11, Hasegawa teaches:
The control method of claim 8
Hasegawa does not teach:
wherein the utterance characteristics include at least one of tone, strength, and speed of the plurality of input first user voices.
Fleizach teaches:
wherein the utterance characteristics include at least one of tone, strength, and speed of the plurality of input first user voices (col. 17 line 60 - col. 18 line 16, where voice characteristics may include pitch, speed, and volume).  
The prior art contained a device (method, product, etc.) which differed from the claimed device by the substitution of some components (step, element, etc.) with other components; the substituted components and their functions were known in the art; one of ordinary skill in the art could have substituted one known element for another, and the results of the substitution would have been predictable.

Claims 5, 7, 12, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hasegawa, in view of Kajarekar et al. (US 2013/0144414 A1), hereinafter referred to as Kajarekar.

Regarding claim 5, Hasegawa teaches:
The electronic apparatus of claim 2
Hasegawa does not teach:
wherein the processor is further configured to correct the generated speaker model based on a first user voice whose similarity with the generated speaker model being equal to or greater than a threshold among the plurality of first user voices.
Kajarekar teaches:
wherein the processor is further configured to correct the generated speaker model based on a first user voice whose similarity with the generated speaker model being equal to or greater than a threshold among the plurality of first user voices (para [0030], [0049], where models with similarity above a threshold are merged, which is interpreted as correcting the model).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Hasegawa by using the model merging of Kajarekar (Kajarekar para [0049]) for the models of Hasegawa (Hasegawa para [0042]) in order to integrate two groups of speaker models together (Kajarekar para [0030]).

Regarding claim 7, Hasegawa teaches:
The electronic apparatus of claim 2, wherein the processor is configured to:
Hasegawa does not teach:
generate a plurality of speaker models for the user; 
identify similarity of utterance characteristics between the plurality of speaker models; and 
merge two or more speaker models having the similarity equal to or greater than a threshold.  
Kajarekar teaches:
generate a plurality of speaker models for the user (para [0049], where multiple speaker models are generated, where similar models correspond to the same user); 
identify similarity of utterance characteristics between the plurality of speaker models (para [0049], where speaker models are compared for similarity); and 
merge two or more speaker models having the similarity equal to or greater than a threshold (para [0049], where similar speaker models are merged).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Hasegawa by using the model merging of Kajarekar (Kajarekar para [0049]) for the models of Hasegawa (Hasegawa para [0042]) in order to integrate two groups of speaker models together (Kajarekar para [0030]).

Regarding claim 12, Hasegawa teaches:
The control method of claim 9,
Hasegawa does not teach:
wherein the correcting of the generated speaker model includes correcting the generated speaker model based on the first user voice whose similarity with the generated speaker model being equal to or greater than a threshold among the plurality of first user voices
Kajarekar teaches:
wherein the correcting of the generated speaker model includes correcting the generated speaker model based on the first user voice whose similarity with the generated speaker model being equal to or greater than a threshold among the plurality of first user voices (para [0030], [0049], where models with similarity above a threshold are merged, which is interpreted as correcting the model).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Hasegawa by using the model merging of Kajarekar (Kajarekar para [0049]) for the models of Hasegawa (Hasegawa para [0042]) in order to integrate two groups of speaker models together (Kajarekar para [0030]).

Regarding claim 14, Hasegawa teaches:
The control method of claim 9, wherein the correcting of the speaker model includes:
Hasegawa does not teach:
generating a plurality of speaker models for the user; 
identifying similarity of utterance characteristics between the plurality of speaker models; and 
merging two or more speaker models having the similarity equal to or greater than a threshold.  
Kajarekar teaches:
generating a plurality of speaker models for the user (para [0049], where multiple speaker models are generated, where similar models correspond to the same user); 
identifying similarity of utterance characteristics between the plurality of speaker models (para [0049], where speaker models are compared for similarity); and 
merging two or more speaker models having the similarity equal to or greater than a threshold (para [0049], where similar speaker models are merged).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Hasegawa by using the model merging of Kajarekar (Kajarekar para [0049]) for the models of Hasegawa (Hasegawa para [0042]) in order to integrate two groups of speaker models together (Kajarekar para [0030]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2021/0027789 A1 para [0042] teaches classifying users into groups based on the voice characteristics of the users.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN S BLANKENAGEL whose telephone number is (571)270-0685. The examiner can normally be reached 8:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRYAN S BLANKENAGEL/Primary Examiner, Art Unit 2658